Title: [James Madison] to George Tucker, 6 July 1833
From: Madison, James
To: Tucker, George


                        
                            
                                Dear Sir,
                            
                            
                                
                                    
                                
                                July 6. 1833
                            
                        
                        I inclose my answer to two letters from Mr. Jefferson, referred to in your inquiries Thro’ Dr. Dunglison. They
                            are in the form of extracts, the answers one of them more particularly containing irrele<vant> paragraphs, not free from
                            delicate personalities. You will have noticed the letter of Mr Jefferson to Docr. Gem immediately following that of Sept
                            6. to me, as explaining the age of a generation.
                        My letter of Ocr. 17. -88. appears to have been written currente calamo. Perhaps an extract from the extract
                            may suffice for your purpose.
                        The objection to the power of Treaties made by the States, had as noticed in my
                            letter of Oct -88 particular reference to the British Treaty on the subject of Debts, the source of so much subsequent
                            agitation.It is observable that Mr. J–n in his letter of May 15. -89. says this instrument, (the Constitution of
                                 U.S): forms us into one State, for certain objects &c. In a number of other
                                places if I mistake not he speaks of the Constn. as making us one people, and one nation, for certain purposes: yet
                                his authority is made to support the doctrine, that the State have parted with none of their Sovereignty or
                                nationality.
                        
                            
                                
                            
                        
                    